DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/31/2019 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  These Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
Claim 14 recites in lines 3 and 4, the phrase “a storage device” and paragraph 44 of the specification states “As employed herein, a ‘storage device’ is specifically defined to include only statutory articles of manufacture and to exclude signal media per se, transitory propagating signals per se, and energy per se.” (Emphasis added by Examiner).  Under Broadest Reasonable Interpretation, the Examiner will interpret the term “storage device” in claim 14 as explicitly excluding signal media per se and transitory propagating signals per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, line 1 recites the limitation “an electronic device, …” and line 7 repeats limitation “an electronic device”.  It is unclear from the context of these two limitations whether the second limitation on line 7 is a different electronic device from line 1 or the same electronic device? The claim is indefinite and nonsensical if line 7 is a second different electronic device.   For purposes of this Office Action, this limitation in claims 14, line 7 will be interpreted as “the electronic device”. Appropriate correction is required. 
Claims 15-19 depend from claim 14 and inherits the deficiencies of claim 14.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bilkhu et al. (U.S. Patent No. 8,296,401 B2, cited in IDS), hereinafter Bilkhu.
Regarding claim 1, Bilkhu teaches:
a method of detection of an error in content generated by an electronic device (Bilkhu, Abstract, “… automatically sending a plurality of test messages from the enterprise server to the handheld mobile communication device. Also set forth is a method for verifying correct receipt of the test messages and reporting the verification results.”), the method comprising: 
a second electronic device receiving (Bilkhu, Figs. 1-2 showing mobile communication device 19 and teachings of mobile communication devices in “Background” col. 1 and “Detailed Description” col. 2 with reference to Figs. 1-2), 
in one or more messages, first message content and second message content (Bilkhu, col. 2, lines 27-37, lines 66-67 and col. 3, lines 1-3 teaches server sending multiple emails to mobile device. With reference to Fig. 2, col. 3, lines 21-27 teaches multiple test email messages sent to handheld device 19.) 
generated by integrated circuit logic within a first electronic device (Bilkhu, Fig. 1 showing servers 1A, 1B, 2 and teachings of servers in “Background” col. 1 and “Detailed Description” col. 2 with reference to Fig. 1 (i.e. first electronic device).  Computer servers include integrated circuit logic such as microprocessor, flash controllers, PLAs, FPGAs, ASIC, see “Background” section.); 
the second electronic device comparing the first message content with predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61); and 
based on detecting a mismatch between the first message content and the predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61 detection of errors and mismatches between stored messages and the actual messages received on the handheld device.), 
the second electronic device initiating error recovery for the one or more messages (Bilkhu, Fig. 5 and col. 3, lines 45-61 errors are saved in “badMsgs.nsf” file on the mobile device 19 and mobile device reports to . 

Regarding claim 7, Bilkhu teaches:
an electronic device (Bilkhu, Figs. 1-2 showing mobile communication device 19 and teachings of mobile communication devices in “Background” col. 1 and “Detailed Description” col. 2 with reference to Figs. 1-2) 
for detecting an error in content generated by another electronic device (Bilkhu, Abstract, “… automatically sending a plurality of test messages from the enterprise server to the handheld mobile communication device. Also set forth is a method for verifying correct receipt of the test messages and reporting the verification results.”), 
the electronic device including circuitry (Bilkhu, Figs. 1-2 and in “Background” section, computer servers and mobile device  include integrated circuit logic such as microprocessor, flash controllers, PLAs, FPGAs, ASIC.) configured to: 
receive, in one or more messages, first message content and second message content (Bilkhu, col. 2, lines 27-37, lines 66-67 and col. 3, lines 1-3 teaches server sending multiple emails to mobile device. With reference to Fig. 2, col. 3, lines 21-27 teaches multiple test email messages sent to handheld device 19.) 
generated by integrated circuit logic within a first electronic device (Bilkhu, Fig. 1 showing servers 1A, 1B, 2 and teachings of servers in “Background” col. 1 and “Detailed Description” col. 2 with reference to Fig. 1 (i.e. first electronic device).  Computer servers include integrated circuit logic such as microprocessor, flash controllers, PLAs, FPGAs, ASIC, see “Background” section.); 
compare the first message content with predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61); and 
based on detecting a mismatch between the first message content and the predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61 detection of errors and mismatches between stored messages and the actual messages received on the handheld device.), 
initiate error recovery for the one or more messages (Bilkhu, Fig. 5 and col. 3, lines 45-61 errors are saved in “badMsgs.nsf” file on the mobile device 19 and mobile device reports to debugging program on enterprise server to start error recovery for the messages).

Regarding claim 14, Bilkhu teaches:
a program product (Bilkhu, Abstract and Figs. 1-2) 
for detecting of an error in content generated by an electronic device (Bilkhu, Abstract, “… automatically sending a plurality of test messages from the enterprise server to the handheld mobile communication device. Also set forth is a method for verifying correct receipt of the test messages and reporting the verification results.” Electronic device is taught by Fig. 1 showing servers 1A, 1B, 2 and teachings of servers in “Background” col. 1 and “Detailed Description” col. 2 with reference to Fig. 1.), the program product comprising: 
a storage device (Bilkhu, Figs. 1-2 showing mobile communication device 19 and teachings of mobile communication devices in “Background” col. 1 and “Detailed Description” col. 2 with reference to Figs. 1-2 is a storage device.); and 
program code stored in the storage device that, when executed by a processor (Bilkhu, Fig. 5,  col. 3, lines 45-61 an application including program code within device 19 is then executed by processor of mobile device 19), causes the processor to perform: 
receiving, in one or more messages, first message content and second message content (Bilkhu, col. 2, lines 27-37, lines 66-67 and col. 3, lines 1-3 teaches server sending multiple emails to mobile device. With reference to Fig. 2, col. 3, lines 21-27 teaches multiple test email messages sent to handheld device 19.) 
generated by integrated circuit logic within an electronic device (Bilkhu, Fig. 1 showing servers 1A, 1B, 2 and teachings of servers in “Background” col. 1 and “Detailed Description” col. 2 with reference to Fig. 1 (i.e. electronic device).  Computer servers include integrated circuit logic such as microprocessor, flash controllers, PLAs, FPGAs, ASIC, see “Background” section.); 
comparing the first message content with predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61); and 
based on detecting a mismatch between the first message content and the predetermined message content (Bilkhu, Fig. 5 and col. 3, lines 45-61 , 
initiating error recovery for the one or more messages (Bilkhu, Fig. 5 and col. 3, lines 45-61 errors are saved in “badMsgs.nsf” file on the mobile device 19 and mobile device reports to debugging program on enterprise server to start error recovery for the messages). 

Regarding dependent claims 2, 8, and 15, Bilkhu teaches wherein the first message content comprises a complete set of multi-bit symbols communicated between the first and second electronic devices (Bilkhu, Fig. 4, col. 3, lines 28-44 teaches test message content and messages with subject and body including only symbols communicated between server and mobile device). 

Regarding dependent claims 3, 9, and 16, Bilkhu teaches wherein initiating error recovery includes transmitting a request for the first electronic device to regenerate the first message content and second message content (Bilkhu, col. 4, lines 37-48, administrator manually sending request to server to resend messages.  Also see col. 2, lines 44-54.). 

Regarding dependent claims 4, 10, and 17, Bilkhu teaches wherein initiating error recovery includes logging occurrence of an error in the integrated circuit logic of the first electronic device (Bilkhu, col. 2, lines 44-54 failed messages logged . 

	Regarding dependent claims 6, 12, and 19, Bilkhu teaches wherein the receiving includes the second electronic device receiving the first message content and the second message content in a single message (Bilkhu, col. 28-44 teaches the contents of test messages “large body and small subject; … small body and large subject; small body and small subject” last combination is content of 1st and 2nd messages.  See Fig. 4 for different combinations of messages). 

	Regarding claim 13, Bilkhu teaches 
a data processing system (Bilkhu, Figs. 1-2), comprising: 
the electronic device of Claim 7 (Bilkhu, Figs. 1-2 showing mobile communication device 19 and teachings of mobile communication devices in “Background” col. 1 and “Detailed Description” col. 2 with reference to Figs. 1-2); and 
said another electronic device communicatively coupled to the electronic device by a communication channel (Bilkhu, Figs. 1-2 servers 1A, 1B, and 2 coupled to mobile communication device 19 through router, firewall, server infrastructure, internet, wireless network (i.e. communication channel)). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 18 are rejected under 35 U.S.C.  § 103 as being unpatentable over Bilkhu et al., (U.S. Patent No. 8,296,401 B2, cited in IDS), hereinafter Bilkhu, in view of Smith et al., (U.S. Patent No. 7,925,931 B1), hereinafter Smith.
Regarding claims 5, 11, and 18, the rejection of claims 1, 7, and 14 are incorporated as given above. Bilkhu does not teach the integrated circuit logic comprises programmable integrated circuit logic; and initiating error recovery includes initiating execution of a program that detects and corrects programming errors in the programmable integrated circuit logic.  Smith, in the same field of endeavor, teaches:
the integrated circuit logic comprises programmable integrated circuit logic (Smith, Abstract, col. 1, lines 11-19, Fig. 2, col. 3, lines 21-67 and col. 4, lines 1-28, “Error handling circuit 232 … is programmed to perform actions …”. Error handling circuit  is part of SATA controller. Col. 3, lines 1-20 programmable ; and 
initiating error recovery includes initiating execution of a program that detects and corrects programming errors in the programmable integrated circuit logic (Smith, Fig. 2, col. 1, lines 11-19, col. 3, lines 1-20, col. 3, lines 21-67 and col. 4, lines 1-28, “Error handling circuit 232 … is programmed to perform actions …”. Error handling circuit  is part of SATA controller that detects and corrects the errors caused by cosmic ray in data frame D 236 of programmable ECC memory (i.e. corrects programming errors in the programmable integrated circuit logic)) .

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Bilkhu with that of Smith because initiating error recovery that includes initiating execution of a program that detects and corrects programming errors in the programmable integrated circuit logic allows data errors to be corrected in an effective manner and prevents silent data corruption to propagate throughout the system (Smith, Col. 1, lines 34-45, Col. 2, lines 38-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Poledna et al. (U.S. Publ. No. 2014/0258776 A1) teaches fault identification in a System-on-Chip (SoC) consisting of a number of IP cores, wherein each IP core is a fault containment unit, and where the IP cores communicate with one another by means of messages via a Network-on-Chip.  An excellent IP core provides a Trusted Resource Monitor, wherein a faulty control message which is sent from one non-privileged IP core to another non-privileged IP core is identified and projected by an independent fault container unit, as a result of which this faulty control message cannot cause any failure of the message receiver.
Sudhaus et al. (U.S. Publ. No. 2020/0125436 A1) teaches a watchdog for monitoring a processor that sends messages to the processor which subsequently sends back its own status information and optionally the status information of system components and the test results thereof at predetermined times as answers to the watchdog. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.C./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114